 

 

 

Case 3:18-cv-00609-DPJ-LRA Document 8 Filed 11/02/18 Page 1 of 1

SOUTHERN DIG UNICT OF MISSISSIPFT ]
FILED

   

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 

 

NORTHERN DIVISION
AMANDA KAY RENFROE PLAINTIFF
V. CIVIL ACTION NO.: 3:18-cv-609-DPJ-FKB
ROBERT DENVER PARKER DEFENDANT
ORDER OF RECUSAL

 

This cause is before the Court, sua sponte, for recusal of F. Keith Ball as the United States
Magistrate Judge herein. Having considered the standards set forth in 28 U.S.C. § 455, the
undersigned finds it appropriate to recuse himself from this case.

IT IS, THEREFORE, ORDERED that the undersigned recuses himself from all further
proceedings in this case. All motions and other matters, which are the responsibility of the
magistrate judge, shall be submitted to United States Magistrate J udge Linda R. Anderson to whom
this case is hereby reassigned.

So ordered this the 2" day of November, 2018.

/s/ F. Keith Ball
UNITED STATES MAGISTRATE JUDGE

 
